358 F.2d 730
AMERICAN MOTORISTS INSURANCE COMPANY, Appellant,v.Leonard A. COHEN and Gerda Cohen et al., Appellees.
No. 21771.
United States Court of Appeals Fifth Circuit.
March 24, 1966.

George C. Winn, Fowler, White, Gillen, Humkey & Trenam, Tampa, Fla., for appellant.
Warren M. Goodrich, Bradenton, Fla., Goodrich, Hampton & Boylston, Bradenton, Fla., for appellees Leonard A. and Gerda Cohen.
Thomas C. MacDonald, Jr., Tampa, Fla., and John I. Van Voris, for appellee Provident Mut. Life Ins. Co., Shackleford, Farrior, Stallings, Glos & Evans, Tampa, Fla., of counsel.
Before PHILLIPS,1 RIVES and COLEMAN, Circuit Judges.
PER CURIAM:


1
Whether a certain policy of insurance was in effect at the time of a fire loss was the primary issue in this litigation, with secondary questions as to (a) failure to file proof of loss statements and (b) the extent of the loss incurred.  The case was tried to the Court without a jury, resulting in findings and judgment for the appellees on all points.


2
A careful consideration of the record, briefs, and able arguments of counsel, including errors assigned as to the admission of proof, has produced no justification for a holding here that the action below was clearly erroneous.


3
It necessarily follows that the Judgment must be and is


4
Affirmed.



1
 Of the Tenth Circuit, sitting by designation